Citation Nr: 0923326	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-31 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to the service-connected diabetes mellitus 
(diabetes).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
December 1968 and from January 1976 to March 1976. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue of entitlement to service connection for 
hypertension must be remanded for compliance with the June 
2008 Board remand instructions.  In the June 2008 decision, 
the Board remanded the issue in order to obtain an addendum 
opinion as to whether the Veteran's hypertension had been 
aggravated by the service-connected diabetes, to obtain 
outstanding VA treatment records, and to have the claim 
readjudication with consideration of the amended 38 C.F.R. 
§ 3.310 (2008).  

A review of the record indicates that all available relevant 
treatment records were obtained.  An opinion was not 
obtained, however.  The Board notes that the record suggests 
that the opinion was not obtained because the Veteran failed 
to report for an examination.  The evidence does not contain 
any notice letters or reports of contact informing the 
Veteran of the date of the scheduled examination, however, so 
it is unclear whether he knew when the examination was 
scheduled.  Moreover, even assuming the Veteran did knowingly 
fail to report, his failure to report did not excuse the 
failure to obtain an opinion because the Board did not 
request an examination with an opinion but only requested an 
opinion.  Thus, the Board finds that the Appeals Management 
Center failed to comply with the Board's second remand 
instruction.  The Board also finds that there is arguably a 
failure to comply with the third remand instruction:  it is 
unclear from the language of the May 2009 Supplemental 
Statement of the Case whether the claim was considered under 
the amended 38 C.F.R. § 3.310 as instructed by the Board.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Thus, this claim must be remanded to ensure compliance with 
the June 2008 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder 
to the examiner who conducted the 
November 2005 VA hypertension examination 
(or a suitable substitute if this 
individual is unavailable) for an 
addendum.  The examiner is requested to 
review the claims folder in order to 
render an opinion as to whether it is at 
least as likely as not (probability of 
fifty percent or more) that the Veteran's 
hypertension has increased in severity 
due to his service-connected diabetes 
mellitus.  In making this determination, 
the baseline level of severity of the 
nonservice-connected hypertension must be 
established by medical evidence created 
before the onset of any aggravation 
found.  A rationale for any opinion 
offered is requested.  Specific attention 
is invited to the tabbed clinical records 
in the file, documenting medication lists 
in April 2001 and June 2006; the June 
2006 statement that "BP likely related to 
DM;" and the October 2006 diabetes 
mellitus examination showing a worsening 
level of control.

2. Thereafter, readjudicate the Veteran's 
secondary service connection claim, to 
include consideration of the amended 38 
C.F.R. § 3.310 (2008).  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




